Citation Nr: 0903671	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Whether the rating reduction from 100 percent to 40 
percent for prostate cancer, effective March 1, 2006, was 
proper.

2. Whether the rating reduction from 40 percent to a 
noncompensable for prostate cancer, effective February 1, 
2009, was proper.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1960 to May 1964 and from February 1965 to January 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determinations, dated in December 2005 
and in July 2008, of a Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2008, the veteran withdrew his request for a hearing 
before the Board. 

The reduction of the rating for prostate cancer from 40 
percent to noncompensable is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in October 2000, the RO granted 
service connection for prostate cancer due to exposure to 
herbicides and assigned a 100 percent rating under Diagnostic 
Code 7528, effective October 27, 1999.  

2. Following VA examinations in February 2004 and in July 
2005, by a letter dated in August 2005, the RO proposed to 
reduce the 100 percent rating for prostate cancer. 

3. In a rating decision in December 2005, the RO implemented 
the rating reduction from 100 percent to 40 percent for 
prostate cancer, effective March 1, 2006; at the time, the 
evidence of record revealed that prostate cancer was in 
remission. 



4. From March 1, 2006, to February 1, 2009, prostate cancer 
was manifested most predominantly by voiding dysfunction with 
daytime voiding interval of 2 hours during the day, and 
awakening to void several times a night, without a 
requirement of an appliance or the wearing of absorbent 
materials, and; there was no evidence of local reoccurrence 
or metastasis of the prostate cancer.


CONCLUSIONS OF LAW

1. The rating reduction from 100 percent to 40 percent for 
prostate cancer was in accordance with the facts and the law.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528, Note 
(2008).

2. The criteria for a rating higher than 40 percent for 
prostate cancer were not met from March 1, 2006, to February 
1, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 
(2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a rating reduction case, the notice provisions of 38 
C.F.R. § 3.105(e), which provide that where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction of compensation payments currently being made, a 
rating proposing the reduction will be prepared setting forth 
all material facts and reasons.  The veteran will be notified 
at his latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  And if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced effective the last day of the month in 
which a 60-day period from the date of notice to the veteran 
of the final rating action expires.

Where as here, the notice provisions of the rating reduction 
essentially mirror the notice requirements of the VCAA, and 
as the veteran has been afforded the procedural safeguards of 
due process, further procedural due process on the rating 
reduction is not implicated.  

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

On rating for prostate cancer, the RO provided the post-
adjudication VCAA notice by letters, dated in March 2006 and 
in May 2008.  The notice included the type of evidence needed 
to substantiate the claim, namely, evidence the disability 
has gotten worse.  The veteran was informed that VA would 
obtain VA records and records of other Federal agencies and 
that he could submit private medical records or VA would help 
him obtain private medical records on his behalf. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life and the criteria 
of the Diagnostic Code under which the claimant is rated).  

As VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case, dated in 
October 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In September 1999, a pathology report revealed prostatic 
carcinoma.  

On VA examination in July 2000, the veteran stated that he 
urinated approximately 5 times in a 1 to 2 hours interval 
during the day and about twice a night.  Urination was 
painful and the veteran related difficulty starting to 
urinate.  

By a rating decision, dated in November 2000, the RO granted 
service connection for prostate cancer as due to exposure to 
herbicides, and assigned a 100 percent disability rating 
under Diagnostic Code 7528, effective October 27, 1999.  

On VA examination in February 2004, the veteran reported that 
he had undergone androgen deprivation therapy and radiation 
therapy.  He continued treatment with Zoladex injections.  
The veteran complained of a weak urinary flow of urine 
stream, post-void dribbling, nocturia 4 to 5 times a night, 
and frequent urination every hour.  



On VA examination in July 2005, the examiner noted a history 
of deprivation therapy from 1999 to 2004 and radiation in 
2002.  The veteran complained of occasional stinging during 
urination with frequent dribbling after urination, and 
feeling that the bladder never fully emptied.  He related 
urinary urgency, along with urination every 2 hours during 
the day, and every half hour to 2 hours at night.  He took 
medication to alleviate urinary problems.  The veteran denied 
use of a pad or other absorbent material.  The examiner 
indicated that the prostate cancer was in remission and his 
most recent prostate specific agents were less than 1.  The 
diagnosis was prostate cancer, status post radiation therapy 
and hormone treatment.

In accordance with 38 C.F.R. § 3.105(e), in a rating decision 
in August 2005, the RO proposed to reduce the rating for 
prostate cancer to 40 percent based on improvement.  The 
veteran was informed of the proposal by letter, dated in 
August 2005.

In a rating decision in December 2005, the RO implemented the 
reduction to 40 percent for prostate cancer, effective March 
1, 2006.  The veteran was notified on the rating reduction by 
letter, dated in December 2005.

In a statement in September 2006, the veteran complained of 
urinating every hour during the night and of occasional 
leakage that required changing clothes.

On VA examination in November 2006, the veteran complained of 
urinating every 2 hours during the day or 6 times a day and 
every hour during the night or 4 to 5 times a night.  He 
reported normal urine flow and no difficulties starting 
urination.  He related urinary incontinence, but denied use 
of any absorbent or pad material.  Urinalysis was within 
normal limits.  

In February 2007, the veteran complained of continued urinary 
incontinence without use of pads or diapers, although as a 
result of this problem, he changed his clothes 3 to 5 times a 
day.  He denied taking medication for the condition.  

In May 2008, the veteran complained of urinary incontinence. 

Legal Analysis

The appeal involves two questions.  First, was the reduction 
from 100 percent proper; and second, if the reduction was 
proper, was the assignment of a 40 percent disability 
evaluation proper.

The Rating Reduction

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for prostate 
cancer, 100 percent rating is assigned following the 
cessation or surgery, chemotherapy, or other therapeutic 
procedure and shall continue with a mandatory VA examination 
at the expiration of six months.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  If there 
has been no local reoccurrence or metastasis, then the cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  Final rating action will reduce or 
discontinue the compensation effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e).

On VA medical examination in July 2005, the examiner noted a 
history of hormonal and antiandrogen treatment from 1999 to 
2004 and radiation in 2002 and that prostate cancer was in 
remission.  

On VA examination in November 2006, there was no evidence of 
recurrent cancer.

As cancer therapy was discontinued in 2004 and a VA 
examination was conducted in July 2005, more than six months 
after the cessation therapy, and as there was no local 
reoccurrence of cancer, the RO was required by the Rating 
Schedule to rate the disability on residuals as voiding 
dysfunction or renal dysfunction, whichever is the 
predominant disability. 

Also, the RO complied with the procedural requirements of 38 
C.F.R. § 3.105(e).  as the veteran was notified of his right 
to challenge the proposed reduction, and was given an 
opportunity for a hearing and to present evidence.  The 
veteran was notified too of the final reduction and the 
reduction was made effective no sooner than permitted by 
regulation, that is, the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final action expired.  38 C.F.R. § 3.105(e). 

For these reasons, the rating reduction was in accordance 
with the facts of the record and the application of 38 C.F.R. 
§ 3.105(e). 

Rating Prostate Cancer

From March 1, 2006, to February 1, 2009, prostate cancer was 
rated 40 percent under 38 C.F.R. § 4.115b, Diagnostic Code 
7528.  

Under Diagnostic Code 7528, following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, if there has been no local 
reoccurrence or metastasis, the disability is rated on 
residuals as either voiding dysfunction or renal dysfunction, 
whichever is predominant.

Under 38 C.F.R. § 4.115a, for voiding dysfunction, the 
criteria for the next higher rating, 60 percent, are urinary 
leakage requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.



Under 38 C.F.R. § 4.115a, for renal dysfunction, the criteria 
for the next higher rating, 60 percent are constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  Under Diagnostic Code 7101, the 
criterion for a 40 percent rating is diastolic pressure 
predominantly 120 or more. 

On VA examination in February 2004, the veteran reported 
nocturnia 4 to 5 times a night with frequency of urination 
every hour.  Similarly, on VA medical examination in July 
2005, the veteran related urination every 2 hours during the 
day and every half hour to 2 hours at night.  He took 
medication to alleviate urinary problems.  On VA examination 
in November 2006, the veteran complained of urinating every 2 
hours during the day, or 6 times a day, and every hour during 
the night, or 4 to 5 times a night.  The veteran denied use 
of a pad or other absorbent material.  

In a statement in September 2006, the veteran complained of 
urinating every hour during the night.  

On examinations and in statements, the veteran complained of 
occasional dysuria, feelings of incomplete emptying, weak 
urinary flow, post-void dribbling, urgency and incontinence.  
While he reported that occasional leakage required changing 
clothes 3 to 5 times a day, he denied use of pads or diapers.  

From March 1, 2006, to February 1, 2009, the evidence does 
not show urinary leakage requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day, the criteria for the next higher rating 
base on voiding dysfunction have not been met.

Also, there is no evidence of constant albuminuria with some 
edema, or definite decrease in kidney function, or, 
hypertension with diastolic blood pressure readings of 120 or 
more.  For this reason, the criteria for the next higher 
rating base on renal dysfunction have not been met.

Accordingly, the schedular criteria for a rating higher than 
40 percent for prostate cancer from March 1, 2006, to 
February 1, 2009, have not been met. 


ORDER

The appeal of the rating reduction from 100 percent to 40 
percent for prostate cancer, effective March 1, 2006, is 
denied.  And a rating higher than 40 percent for residuals of 
prostate cancer from March 1, 2006, to February 1, 2009, is 
denied. 


REMAND

By supplemental statements of the case in March and in July 
2008, and in correspondence in July 2008, the RO proposed to 
reduce the rating for residuals of prostate to zero percent 
based on improvement.  The RO explained that in July 2006, 
the veteran reported stable voiding and the veteran's 
condition was characterized as stable.

In a supplemental statement of the case in November 2008, the 
RO implemented the reduction of residuals of prostate cancer 
to a noncompensable disability rating, effective February 1, 
2009.  

In a statement in June 2008, the veteran complained of 
ongoing problems voiding.  A medical report in October 2008, 
noted that the veteran's PSA levels had been slowly rising 
over the last few years.  Additionally, it has been almost 
three years since the VA medical examination upon which the 
rating reduction was based.  All of these facts indicate that 
the current information is insufficient to adjudicate the 
veteran's claim and a new VA medical examination is needed.



As the Board determines the need to verify the current 
severity of the disability the case is REMANDED for the 
following action:

1. Schedule the veteran for a VA 
genitourinary examination in order to 
determine the current severity of the 
residuals of prostate cancer.  The claims 
folder should be provided to the examiner 
for review.  The examiner should identify 
any renal dysfunction or voiding 
dysfunction to include urine leakage, 
frequency, or obstructed voiding.  The 
examiner is asked to describe the 
frequency, if any, during the daytime and 
nighttime.

2. Upon completion of the above, 
adjudicate the rating for the residuals of 
prostate cancer, effective from February 
1, 2009.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


